I114th CONGRESS2d SessionH. R. 6462IN THE HOUSE OF REPRESENTATIVESDecember 7, 2016Mr. Collins of New York (for himself, Mr. Guthrie, Mrs. Blackburn, Mrs. Brooks of Indiana, Mr. Flores, and Mr. Mullin) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend title XIX of the Social Security Act for purposes of prioritizing the most vulnerable Medicaid patients. 
1.Short titleThis Act may be cited as the Prioritizing the Most Vulnerable Americans Act.  2.Prioritizing the Most Vulnerable Medicaid Patients (a)In generalSection 1115 of the Social Security Act (42 U.S.C. 1315) is amended by adding at the end the following new subsection:  
 
(g)In making a determination using the authority under paragraph (2)(A) of subsection (a) (relating to treating costs that would not otherwise be included as expenditures under section 1903 and which are not included as part of the costs of projects under section 1110 as expenditures under the State plan or plans approved under title XIX) to approve an application or renewal of any experimental, pilot, or demonstration project undertaken under such subsection to promote the objectives of title XIX (referred to in this subsection as a Medicaid demonstration project), the Secretary shall— (1)give priority to Medicaid demonstration projects that have been proven to be effective in improving the medical care and health outcomes of individuals who are uninsured, individuals eligible to receive medical assistance under a State plan under title XIX, or individuals whose household income does not exceed 150 percent of the poverty line (as defined in section 2110(c)(5)) applicable to a family of the size involved; 
(2)require that the State submitting such application or renewal submit to the Secretary, and make publicly available, any available data or metrics regarding the health outcomes for the individuals to be served by such Medicaid demonstration project; (3)ensure that such Medicaid demonstration project is not duplicative of any Federal program or funding opportunity; and 
(4)require that the State submitting such application or renewal submit to the Secretary, and make publicly available, an analysis of the degree to which such Medicaid demonstration project, if at all, precludes efforts undertaken by private sector and charitable sector entities to improve medical care and health outcomes for the individuals described in paragraph (1).. (b)Effective dateThe amendment made by subsection (a) shall apply with respect to applications or renewals submitted on or after January 1, 2018.  
